

Exhibit 10.23
TRANSITION AND SEPARATION AGREEMENT
This Transition and Separation Agreement (the “Agreement”) by and between
Matthew B. Tobin (“Executive”) and Codexis, Inc., a Delaware corporation (the
“Company”) (the Executive and the Company are collectively referred to herein as
the “Parties” or individually as a “Party”), is made effective as of the date
Executive signs this Agreement (the “Effective Date”) with reference to the
following facts:
A.    Executive’s employment with the Company and status as an employee of the
Company and each of its affiliates ended effective upon the Termination Date (as
defined below).
B.    Executive and the Company want to end their relationship amicably and also
to establish the obligations of the Parties including, without limitation, all
amounts due and owing to Executive.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Parties agree as follows:
1.
Termination Date. Executive acknowledges and agrees that his status as an
employee of the Company ended effective as of November 15, 2013 (such date, the
“Termination Date”).

2.
Final Pay and Expenses. On the Termination Date, Executive acknowledges that
Company paid to Executive all accrued but unpaid wages (including, but not
limited to, base salary) and the value of all accrued and unused paid-time off
earned through the Termination Date, subject to standard payroll deductions and
withholdings. In addition, Executive acknowledges that Company reimbursed
Executive for all outstanding expenses incurred prior to the Termination Date
which were consistent with the Company’s policies then in effect with respect to
travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documenting such expenses. Executive
is entitled to the payments set forth in this Section 2 regardless of whether
Executive executes this Agreement.

3.
Separation Payments and Benefits. Subject to Executive signing and delivering to
the Company this Agreement prior to 5:00 p.m. (California time) on December 4,
2013 and Executive’s continuing obligations pursuant to this Agreement and that
certain Confidential Information, Secrecy and Invention Agreement entered into
between Executive and the Company as of May 21, 2003 (the “Confidentiality
Agreement”), then within thirty (30) days after the Effective Date, the Company
hereby agrees, without admission of any liability, fact or claim, to provide
Executive the severance pay and benefits set forth below. Specifically, the
Company and Executive agree as follows:









--------------------------------------------------------------------------------



(a)    Severance Pay. The Company shall pay Executive an amount equal to
$141,636 as a severance payment (the “Severance Payment”).
(b)    Bonus. The Company shall pay Executive an amount equal to $63,645, which
represents Executive’s pro rata bonus for fiscal year 2013, less required
withholding taxes.
(c)    Healthcare Continuation Coverage. If Executive elects to receive
continued healthcare coverage pursuant to COBRA, the Company shall pay for the
premiums for Executive and Executive’s covered dependents during the period
commencing on the first day of the first month following the Termination Date
through November 30, 2014 (the “COBRA Payment Period”). The Executive shall
notify the Company in writing within five days of becoming eligible for
healthcare coverage through other employment, or if he or any of his covered
dependents become ineligible for COBRA, during the COBRA Payment Period.
Notwithstanding the previous sentence, if the Company determines in its sole
discretion that it cannot provide the foregoing benefit without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company shall in lieu thereof provide to
Executive a taxable monthly payment in an amount equal to the monthly COBRA
premium that Executive would be required to pay to continue Executive’s and his
covered dependents’ group insurance coverages in effect on the Termination Date
(which amount shall be based on the premiums for the first month of COBRA
coverage). After the Company ceases to pay the premiums pursuant to this Section
3(c), Executive may, if eligible, elect to continue healthcare coverage at
Executive’s expense in accordance with the provisions of COBRA.
(d)    Taxes. Executive understands and agrees that all payments and benefits
under clauses (a), (b) and (c) of this Section 3 and under Section 4 below will
be subject to appropriate tax withholding and other deductions. To the extent
any taxes may be payable by Executive for the payments and benefits provided to
him by this Agreement beyond those withheld by the Company, Executive agrees to
pay them himself and to indemnify and hold the Company and the other entities
released herein harmless for any tax claims or penalties, and associated
attorneys’ fees and costs, resulting from any failure by him to make required
payments.
(e)    Executive Outplacement. The Company shall pay for up to $5,000 in
executive career transition services for Executive with Lee Hecht Harrison LLC
(“LHH”). If Executive wishes to engage LHH in these services, he must initiate
the transition program with LHH on or before January 31, 2014.
(f)    Sole Separation Benefit. Executive agrees that the payment and benefits
provided by this Section 3 and Section 4 below are not required under the
Company’s normal policies and procedures and are provided as a severance payment
and benefits solely in connection with this Agreement. Executive acknowledges
and agrees that the payments and benefits referenced in this Section 3 and
Section 4 below constitute

2



--------------------------------------------------------------------------------



adequate and valuable consideration, in and of themselves, for the promises
contained in this Agreement and the General Release.
(g)    SEC Reporting. Executive acknowledges that to the extent required by the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), he will have
continuing obligations under Section 16(a) and 16(b) of the Exchange Act to
report his transactions in Company common stock for the six (6) month period
following November 15, 2013. Executive hereby agrees not to undertake, directly
or indirectly, any reportable transactions until the end of such six (6)-month
period.
4.
One-Time Separation Payment. In addition to the payments set forth in Section 3
above, subject to Executive signing and delivering to the Company the General
Release of Claims attached as Exhibit A (the “General Release”) hereto, within
the thirty (30)-day period immediately following the General Release no longer
becoming subject to its revocation as provided in Section 1(c)(iii) thereof and
Executive’s continuing obligation pursuant to this Agreement and the
Confidentiality Agreement, the Company hereby agrees, without admission of any
liability, fact or claim, to pay Executive a one-time separation payment equal
to $10,000 (the “Separation Payment”).

5.
Full Payment. Executive acknowledges that the payments and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof. Executive further acknowledges that, other than the
Confidentiality Agreement, the General Release, that certain Indemnification
Agreement between Executive and the Company effective November 12, 2013 (the
“Indemnification Agreement”) and each equity award agreement, this Agreement
shall supersede each agreement entered into between Executive and the Company
regarding Executive’s employment, including, without limitation, Executive’s
offer letter agreement with the Company (the “Offer Letter”) and the Change of
Control Severance Agreement between Executive and the Company effective November
8, 2012 (the “Change of Control Agreement”), and each such agreement shall be
deemed terminated and of no further effect as of the Effective Date.


3



--------------------------------------------------------------------------------



6.
Equity Awards.

(a)Each option to purchase shares of the Company’s common stock held by
Executive as of the Termination Date that is vested and exercisable on the
Termination Date (collectively, the “Vested Stock Options”) shall be exercisable
through Executive’s E*Trade account or by following the procedures set forth in
Executive’s option agreements, provided that if Executive has not exercised his
Vested Stock Options on or before the date occurring three months following the
Termination Date (the “Option Termination Date”), Executive’s Vested Stock
Options shall automatically terminate and be of no further effect. Executive
acknowledges that if he elects to exercise his Vested Stock Options by following
the procedures set forth in his option agreements, the Company must receive a
duly executed notice of exercise and remuneration in accordance with Executive’s
option agreements on or before the Option Termination Date.
(b)Effective on the Termination Date, (i) all of Executive’s options to purchase
shares of Company common stock that are not then fully vested automatically
terminated and (ii) all of Executive’s restricted stock units and performance
stock units automatically terminated.
7.
Executive’s Release of the Company. Executive understands that by agreeing to
the release provided by this Section 7, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of the other Releasees (as
defined below) for any reason whatsoever based on anything that has occurred as
of the date Executive signs this Agreement.

(a)    Full Release. In consideration of the mutual covenants and agreements set
forth herein, on behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse (current of former), domestic partner, and
estate, Executive hereby releases and forever discharges the “Releasees”
hereunder, consisting of the Company, and each of its stockholders, affiliates,
subsidiaries, predecessors, successors, assigns, agents, directors, officers,
partners, employees, and insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, loss, cost
or expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date Executive signs this
Agreement, including, without limiting the generality of the foregoing, any
Claims arising out of, based upon, or relating to Executive’s hire, employment,
remuneration or separation by the Releasees, or any of them, including any
Claims arising under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000, et seq.; Americans with Disabilities Act, as amended, 42 U.S.C. §
12101 et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et
seq.; Civil Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981,
et seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the

4



--------------------------------------------------------------------------------



Office of Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family
and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C. § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a), 199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3; California Labor Code §§ 1101, 1102; the
California WARN Act, California Labor Code §§ 1400 et. seq; California Labor
Code §§ 1102.5(a), (b); claims for wages under the California Labor Code and any
other federal, state or local laws of similar effect.
(b)    Exceptions. Notwithstanding the generality of the foregoing, Executive
does not release the following claims:
(i)
Claims for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law;

(ii)
Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)
Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)
Claims for indemnification under California Labor Code Section 2802, the
Company’s Certificate of Incorporation, the Company’s Bylaws, the Delaware
General Corporation Law or the Indemnification Agreement;

(v)
Executive’s right to bring to the attention of the Equal Employment Opportunity
Commission claims of discrimination; provided, however, that Executive does
release Executive’s right to secure any damages for alleged discriminatory
treatment;

(vi)
Claims arising solely out of Executive’s holdings of Company capital stock as of
the date hereof; 

(vii)
Any other claim that may not be released by private agreement; and

(viii)
Any other obligation of the Company that cannot be waived as a matter of law.

(c)    California Civil Code Section 1542. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE
HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE
SECTION 1542, WHICH PROVIDES AS FOLLOWS:

5



--------------------------------------------------------------------------------



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
8.
Non-Disparagement, Transition and Transfer of Company Property.

(a)    Non-Disparagement. Executive agrees that he shall not disparage,
criticize or defame the Company, its affiliates and their respective affiliates,
directors, officers, agents, partners, stockholders, employees, products,
services, technology or businesses, either publicly or privately. The Company
agrees that it shall not, and it shall instruct its officers and members of its
Board of Directors to not, disparage, criticize or defame Executive, either
publicly or privately. Nothing in this Section 8(a) shall have application to
any evidence or testimony required by any court, arbitrator or government
agency.
(b)    Transition. Each of the Company and Executive shall use their respective
reasonable efforts to cooperate with each other in good faith to facilitate a
smooth transition of Executive’s duties to other executive(s) or employees of
the Company.
(c)    Transfer of Company Property. Executive confirms that he has turned over
to the Company all files, memoranda, records, and other documents, and any other
physical or personal property which are the property of the Company and which he
had in his possession, custody or control on or before the Termination Date.
Should Executive discover after the date of this Agreement that he inadvertently
failed to return Company property to the Company, Executive agrees to return
promptly all such Company property to Company. Any Company property returned in
accordance with the previous sentence will not be deemed to be a breach of this
Agreement.
9.
Executive Representations. Executive warrants and represents that (a) he has not
filed or authorized the filing, and has no intention or plan (as of the date of
this Agreement) to file or authorize the filing, of any complaints, charges or
lawsuits against the Company or any affiliate of the Company with any
governmental agency or court, and that if, unbeknownst to Executive, such a
complaint, charge or lawsuit has been filed on his behalf, he will immediately
cause it to be withdrawn and dismissed, (b) he has reported all hours worked as
of the date Executive signs this Agreement and has been paid all compensation,
wages, bonuses, commissions, and/or benefits to which he may be entitled and no
other compensation, wages, bonuses, commissions and/or benefits are due to him,
except as provided in this Agreement, (c) he has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act or any similar state law,


6



--------------------------------------------------------------------------------



(d) the execution, delivery and performance of this Agreement by Executive does
not and will not conflict with, breach, violate or cause a default under any
agreement, contract or instrument to which Executive is a party or any judgment,
order or decree to which Executive is subject, and (e) upon the execution and
delivery of this Agreement by the Company and Executive, this Agreement will be
a valid and binding obligation of Executive, enforceable in accordance with its
terms.
10.
No Assignment. Executive warrants and represents that no portion of any of the
matters released herein, and no portion of any recovery or settlement to which
Executive might be entitled, has been assigned or transferred to any other
person, firm or corporation not a party to this Agreement, in any manner,
including by way of subrogation or operation of law or otherwise. If any claim,
action, demand or suit should be made or instituted against the Company or any
other Releasee because of any actual assignment, subrogation or transfer by
Executive, Executive agrees to indemnify and hold harmless the Company and all
other Releasees against such claim, action, suit or demand, including necessary
expenses of investigation, attorneys’ fees and costs.

11.
Non-Solicitation. Without limiting the Confidentiality Agreement, Executive
hereby agrees that Executive shall not, at any time during the one (1) year
period immediately following the Termination Date, directly or indirectly,
either for himself or on behalf of any other person, recruit or otherwise
solicit or induce any employee or consultant of the Company to terminate his or
her employment or arrangement with the Company, or otherwise change its
relationship with the Company. Notwithstanding the foregoing, nothing herein
shall prevent Executive from directly or indirectly hiring any individual who
submits a resume or otherwise applies for a position in response to a publicly
posted job announcement or otherwise applies for employment with any person with
whom Executive may be associated absent any violation of Executive’s obligations
pursuant to the preceding sentence.

12.
Governing Law; Attorney’s Fees. This Agreement shall be construed and enforced
in accordance with, and the rights of the Parties shall be governed by, the laws
of the State of California, without regard to any conflicts of laws provisions
thereof. In the event that any provision of this Agreement is ever determined by
a court or other applicable tribunal to be void or unenforceable, the remaining
provisions of the Agreement shall not be affected and shall remain in full force
and effect, to the fullest extent permitted by applicable law. The prevailing
Party in any action to enforce any provisions of this Agreement shall be
entitled to an award of costs and reasonable attorneys’ fees in addition to any
other relief awarded.

13.
In the Event of a Claimed Breach. All controversies, claims and disputes arising
out of or relating to Executive’s employment or this Agreement, including
without limitation any alleged violation of any contractual terms, shall be
resolved (after reasonable informal resolution efforts have failed) by final and
binding arbitration before a single neutral arbitrator in San Mateo County,
California, in accordance with the applicable dispute resolution rules of the
Judicial Arbitration and Mediation Service (“JAMS”). The arbitration shall be
commenced by filing a demand for arbitration with JAMS


7



--------------------------------------------------------------------------------



within 14 days after the filing Party has given written notice of such breach to
the other Party. The arbitrator shall be mutually agreed upon by the Parties or,
if the Parties are unable to agree, appointed by JAMS in accordance with its
procedures. The Company shall pay all costs of arbitration, including all
administrative and arbitrator fees, that exceed the amount Executive would have
incurred had the dispute been filed in California state court in San Mateo
County. Except as provided for in the preceding sentence and as otherwise
provided by law, each Party shall bear its own fees, costs and expenses
associated with the arbitration, including without limitation attorneys’ fees
and expert fees. Notwithstanding the foregoing, it is acknowledged that it will
be impossible to measure in money the damages that would be suffered as a result
of any non-compliance with the obligations of Sections 8(a), 8(b), 11, and 15
hereof, and that in the event of a breach of any such provision, an aggrieved
Party will be irreparably damaged and will not have an adequate remedy at law.
Any such Party shall, therefore, be entitled to seek injunctive relief in any
court of competent jurisdiction, including specific performance, to enforce such
obligations, and if any action shall be brought in equity to enforce any of the
provisions of Sections 8(a), 8(b), 11 and 15 hereof, neither of the Parties
hereto shall raise the defense that there is an adequate remedy at law.
14.
Miscellaneous. This Agreement, together with the Confidentiality Agreement, the
General Release, the Indemnification Agreement and each equity award agreement,
comprise the entire agreement between the Parties with regard to the subject
matter hereof and supersedes, in their entirety, any other agreements between
Executive and the Company with regard to the subject matter hereof, including,
without limitation, the Offer Letter and the Change of Control Agreement.
Executive acknowledges that there are no other agreements, written, oral or
implied, and that he may not rely on any prior negotiations, discussions,
representations or agreements. This Agreement may be modified only in writing,
and such writing must be signed by both Parties and recited that it is intended
to modify this Agreement. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

15.
Confidentiality Agreement Obligations. Executive reaffirms his obligations under
the Confidentiality Agreement and agrees to continue to abide by the terms set
forth in his Confidentiality Agreement. Executive confirms that he delivered a
signed copy of the termination certificate, which is attached as Exhibit A to
the Confidentiality Agreement (the “Termination Certificate”), to Human
Resources on or before the Termination Date. Executive confirms that he
understands that the Company will not pay Executive any benefits under this
Agreement unless the Company has received such signed Termination Certificate.

16.
Failure to Comply. In the event that Executive breaches any of his obligations
set forth in this Agreement (including, without limitation, the obligations set
forth in Sections 8(a), 8(b), 11 and 15) or as otherwise imposed by law, the
Company shall be entitled to stop any payments and/or recover the full benefit
paid to Executive under this Agreement and to obtain all other relief provided
by law or equity.


8



--------------------------------------------------------------------------------



17.
Executive’s Cooperation. Executive shall reasonably cooperate with the Company
and its affiliates, upon the Company’s reasonable request, with respect to any
internal investigation or administrative, regulatory or judicial proceeding
involving matters within the scope of Executive’s duties and responsibilities to
the Company during his employment with the Company (including, without
limitation, Executive being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s reasonable
request to give testimony without requiring service of a subpoena or other legal
process, and turning over to the Company all relevant Company documents which
are or may have come into Executive’s possession during his employment);
provided, however, that within 30 days of a request by Executive, the Company
will reimburse Executive for any reasonable and documented out-of-pocket
expenses incurred by Executive for travel or otherwise in connection with any of
the above obligations (the “Reimbursable Expenses”). If Executive is required to
spend more than five hours per month providing assistance to the Company under
this Section 17, the Company agrees to pay Executive, in addition to the
Reimbursable Expenses, at a rate equal to $150 per hour for each hour in excess
of five hours per month in which Executive performs such services.

18.
Unemployment. It is understood that if Executive files for unemployment benefits
with the California Employment Development Department, the Company will not
dispute Executive’s claim to such benefits.

Signature Page Follows

9



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered as of the date indicated next to their respective
signatures below.


Dated: December 4, 2013


/s/Matthew B. Tobin________________  
Matthew B. Tobin
 


CODEXIS, INC.


Dated: December 4, 2013


By: /s/Douglas T. Sheehy   
Douglas Sheehy 
Senior Vice President, General Counsel and Secretary




10



--------------------------------------------------------------------------------





EXHIBIT A


GENERAL RELEASE OF CLAIMS


This General Release of Claims (“Release”) is entered into as of this ___ day of
_________________, ____, between Matthew B. Tobin (“Executive”), and Codexis,
Inc. (the “Company”) (collectively referred to herein as the “Parties”),
effective eight days after Executive’s signature, unless Executive revokes his
acceptance as provided in Section 1(c)(iii) below. Executive is executing this
Release in further consideration for the mutual covenants and agreements
contained in the Transition and Separation Agreement between Executive and the
Company effective as of December ___, 2013 (the “Separation Agreement”).
1.
General Release of the Company. Executive understands that by agreeing to this
Release, Executive is agreeing not to sue, or otherwise file any claim against,
the Company or any of the other Releasees (as defined below) for any reason
whatsoever based on anything that has occurred as of the date Executive signs
this Release.

(a)    On behalf of Executive and Executive’s heirs, assigns, executors,
administrators, trusts, spouse (current of former), domestic partner, and
estate, Executive hereby releases and forever discharges the “Releasees”
hereunder, consisting of the Company, and each of its stockholders, affiliates,
subsidiaries, predecessors, successors, assigns, agents, directors, officers,
partners, employees, and insurers, and all persons acting by, through, under or
in concert with them, or any of them, of and from any and all manner of action
or actions, cause or causes of action, in law or in equity, suits, debts, liens,
contracts, agreements, promises, liability, claims, demands, damages, loss, cost
or expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which Executive now has or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date Executive signs this Release,
including, without limiting the generality of the foregoing, any Claims arising
out of, based upon, or relating to Executive’s hire, employment, remuneration or
separation by the Releasees, or any of them, including any Claims arising under
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000, et
seq.; Americans with Disabilities Act, as amended, 42 U.S.C. § 12101 et seq.;
the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; Age
Discrimination in Employment Act, as amended, 29 U.S.C. § 621, et seq.; Civil
Rights Act of 1866, and Civil Rights Act of 1991; 42 U.S.C. § 1981, et seq.;
Equal Pay Act, as amended, 29 U.S.C. § 206(d); regulations of the Office of
Federal Contract Compliance, 41 C.F.R. Section 60, et seq.; The Family and
Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor
Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the Employee
Retirement Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker
Adjustment and Retraining Notification Act, as amended, 29 U.S.C. § 2101 et
seq.; the California Fair Employment and Housing Act, as amended, Cal. Lab. Code
§ 12940 et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code §§
1197.5(a), 199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as amended,
Cal. Gov’t Code §§12945.2, 19702.3;

11



--------------------------------------------------------------------------------



California Labor Code §§ 1101, 1102; the California WARN Act, California Labor
Code §§ 1400 et. seq; California Labor Code §§ 1102.5(a), (b); claims for wages
under the California Labor Code and any other federal, state or local laws of
similar effect.
(b)    Notwithstanding the generality of the foregoing, Executive does not
release the following claims:
(i)
Claims for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law;

(ii)
Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

(iii)
Claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA;

(iv)
Claims for indemnification under California Labor Code Section 2802, the
Company’s Certificate of Incorporation, the Company’s Bylaws, the Delaware
General Corporation Law or the Indemnification Agreement (as such term is
defined in the Separation Agreement);

(v)
Executive’s right to bring to the attention of the Equal Employment Opportunity
Commission claims of discrimination; provided, however, that Executive does
release Executive’s right to secure any damages for alleged discriminatory
treatment;

(vi)
Claims arising solely out of Executive’s holdings of Company capital stock as of
the date hereof;

(vii)
Any other claim that may not be released by private agreement; and

(viii)
Any other obligation of the Company that cannot be waived as a matter of law.

(c)    In accordance with the Older Workers Benefit Protection Act of 1990,
Executive has been advised of the following:
(i)
Executive should consult with an attorney before signing this Release;

(ii)
Executive has been given at least forty (45) days to consider this Release;

(iii)
Executive has seven (7) days after signing this Release to revoke it. If
Executive wishes to revoke this Release, Executive must deliver notice of
Executive’s revocation in writing, no later than 5:00 p.m. on the 7th day
following Executive’s execution of this Release to Douglas Sheehy, Senior Vice
President, General Counsel and Secretary, 200 Penobscot Drive, Redwood City,
California 94063, fax: (650) 421‑8108.


12



--------------------------------------------------------------------------------



Executive understands that if he revokes this Release, it will be null and void
in its entirety, and he will not be entitled to any payments set forth in
Section 4 of the Separation Agreement.
(d)    EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
EXECUTIVE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
1.
Executive’s Representations. Executive represents and warrants that:

(a)     Executive has not filed or authorized the filing, and has no intention
or plan (as of the date of this Release) to file or authorize the filing, of any
complaints, charges or lawsuits against the Company or any affiliate of the
Company with any governmental agency or court;
(b)     Executive has reported all hours worked as of the date Executive signs
this Release and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him other than those described
in Section 3 of the Separation Agreement that will be due to Executive upon
satisfaction of the conditions described in Section 3 of the Separation
Agreement;
(c)    Executive has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law;
(a)
Executive has returned to the Company all Company property in his possession;

(b)    Executive has not made any disparaging comments about the Company, nor
will Executive do so in the future;
(f)     the execution, delivery and performance of this Release by Executive
does not and will not conflict with, breach, violate or cause a default under
any agreement, contract or instrument to which Executive is a party or any
judgment, order or decree to which Executive is subject; and

13



--------------------------------------------------------------------------------



(g)     upon the execution and delivery of this Release by the Company and
Executive and expiration of Executive’s revocation rights described in Section
1(c)(iii) of this Release, this Release will be a valid and binding obligation
of Executive, enforceable in accordance with its terms
3.    Severability. The provisions of this Release are severable. If any
provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other provision.


4.    Governing Law. This Release shall be construed and enforced in accordance
with, and the rights of the Parties shall be governed by, the laws of the State
of California or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any State other
than California.


5.    Miscellaneous. This Release, together with the Separation Agreement, the
Confidentiality Agreement, the Indemnification Agreement (as each such term is
defined in the Separation Agreement) and the equity award agreements, comprise
the entire agreement between the Parties with regard to the subject matter
hereof and thereof and supersedes, in their entirety, any other agreements
between Executive and the Company with regard to the subject matter hereof and
thereof, including, without limitation, the Offer Letter and the Change of
Control Agreement (as each such term is defined in the Separation Agreement).
This Release may be modified only in writing, and such writing must be signed by
both Parties and recited that it is intended to modify this Release. This
Release may be executed in separate counterparts, each of which is deemed to be
an original and all of which taken together constitute one and the same
agreement.


The Parties have carefully read this Release in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.


Signature page follows

14



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Release to be duly executed
and delivered as of the date indicated next to their respective signatures
below.


Dated: ________________


   
Matthew B. Tobin
 


CODEXIS, INC.


Dated: ________________


By:    
Douglas Sheehy
Senior Vice President, General Counsel and Secretary








15

